DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the numbers in Figures 1A/B-2A/B appear to be handwritten. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. Examiner suggests typing the numbers.

Specification
The disclosure is objected to because of the following informalities: 
in Paragraph 0011 lines 10-12, the IVI system has been designated with numerals 100 and 102. Examiner believes 102 is designated for the display as described inn previous paragraphs.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3, line 5, the word “if” does not grammatically make sense. Examiner believes this is typographical and should instead be the word “of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “wherein, if the at least one sensor on the driver side and the at least one sensor on the passenger side detect the presence of an object proximate the input device, the IVI system is configured to restrict access to one or more features if the IVI system.” It is unclear to the Examiner whether each of the sensors detect one object (hand) or each of the sensors detect an object. Examiner relies on the specification at Paragraph 0015. “If, however, the passenger side sensor(s) does detect an object, then, at 325, the IVI system determines if the driver side sensor(s) also detects an object. If the driver side sensor detects an object (in addition to the passenger side sensor), then the IVI system enters driver mode and restricts access to one or more features of the system”. Examiner is interpreting claim to mean that each sensor detects an object, for example the driver side sensor detects a drivers hand (object) and the passenger side sensor detects a passengers hand (object). As such, Examiner has addressed the claim below, in light of this interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 6-11, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Cuddihy et al. (U.S. Publication No. 2015/0268746 A1) hereinafter Cuddihy.

Regarding claim 1, Cuddihy discloses an in-vehicle infotainment (IVI) system, comprising:
a display device [see Figure 1 below - depicts a display device 107]; 
an input device communicatively coupled to the display device [see Paragraph 0011 - discusses that display device 107 is a touchscreen (input device)]; and 
one or more sensors disposed proximate to the input device [see Figure 1 below - depicts sensors (108 and 109) next to the touchscreen of a display 107],

    PNG
    media_image1.png
    354
    555
    media_image1.png
    Greyscale

Figure 1 of Cuddihy

wherein the IVI system is configured to determine whether a driver or a passenger is utilizing the input device based on a detection by the one or more sensors [see Paragraph 0011 - discusses that the sensors of the of the system determine whether a driver/passenger is utilizing the touchscreen based on the hands of the driver/passenger in proximity (from sensor data) of the touchscreen].

Regarding claim 2, Cuddihy discloses the invention with respect to claim 1. Cuddihy further discloses wherein the one or more sensors include at least one sensor on a driver side of the input device [see Figure 1 below - depicts a sensor 108 on the driver side] and at least one sensor on a passenger side of the input device [see Figure 1 below - depicts a sensor 109 on the passenger side].

    PNG
    media_image1.png
    354
    555
    media_image1.png
    Greyscale

Figure 1 of Cuddihy

Regarding claim 3, Cuddihy discloses the invention with respect to claim 2. Cuddihy further discloses wherein, if the at least one sensor on the driver side and the at least one sensor on the passenger side detect the presence of an object proximate the input device, the IVI system is configured to restrict access to one or more features if the IVI system [see Paragraph 0018 - discusses that if the vehicle is moving and the driver tries to operate the touchscreen, the touchscreen (via logic 202) is prevented from operation of the complex functions via detection of drivers hand with sensor 108, if the sensor 109 detects the passenger hand and the sensor 108 does not detect driver hand then complex functions would be enabled (if the passenger hand is also detected along with driver the complex functions are still disabled), and also see Paragraphs 0019-0020 - discusses a disabling function for anyone including the driver for complex operations: if both sensors 108 and 109 detect the driver and passenger hand, then the driver signal overrides the passenger and complex functions are disabled for both driver and passenger].

Regarding claim 4, Cuddihy discloses the invention with respect to claim 1. Cuddihy further discloses wherein the one or more sensors are proximity sensors configured to detect the presence of a user's hand [see Paragraph 0015 - discusses that the sensors detect hands at a particular proximity (infrared sensors)].

Regarding claim 6, Cuddihy discloses the invention with respect to claim 1. Cuddihy further discloses wherein the input device is incorporated in the display device [see Paragraph 0011 - discusses that the touchscreen is a part of the display device].

Regarding claim 7, Cuddihy discloses the invention with respect to claim 1. Cuddihy further discloses wherein the IVI system is configured to restrict access to one or more features if the IVI system determines the driver is utilizing the input device [see Figure 4 below - steps 401, 403, and 404 depict restricting drivers access to the touch screen].

    PNG
    media_image2.png
    262
    325
    media_image2.png
    Greyscale


Figure 4 of Cuddihy

Regarding claim 8, Cuddihy discloses the invention with respect to claim 7. Cuddihy further discloses wherein the IVI system is configured to provide unrestricted access if the IVI system determines the passenger is utilizing the input device [see Figure 4 below - steps 403, 405, 407 depict allowing passenger to access touchscreen].


    PNG
    media_image3.png
    273
    274
    media_image3.png
    Greyscale

Figure 4 of Cuddihy

Regarding claim 9, Cuddihy discloses a method [see Figure 4 – depicts a method] for determining access to an in-vehicle infotainment (IVI) system, the method comprising:
determining whether a driver or passenger of the vehicle is accessing an input device of the IVI system [see Figure 1 below – depicts a touch screen of a display 107]  based on a detection by one or more sensors disposed proximate the input device [see Paragraph 0011 - discusses that the sensors (see Figure 1 below – 109, 108 next to the touch screen) of the of the system determine whether a driver/passenger is utilizing the touchscreen based on the hands of the driver/passenger in proximity (from sensor data) of the touchscreen]; and 

    PNG
    media_image1.png
    354
    555
    media_image1.png
    Greyscale

Figure 1 of Cuddihy

providing a predetermined level of access to the IVI system based on the determination of whether the driver or the passenger is accessing the input device [see Paragraph 0018 - discusses that if the vehicle is moving and the driver tries to operate the touchscreen, the touchscreen (via logic 202) is prevented from operation of the complex functions via detection of drivers hand with sensor 108, if the sensor 109 detects the passenger hand and the sensor 108 does not detect driver hand then complex functions (predetermined level) would be enabled (accessed)].

Regarding claim 10, Cuddihy discloses the invention with respect to claim 9. Cuddihy further discloses wherein the predetermined level of access includes restricted access to one or more features of the IVI system if it is determined that the driver is accessing the input device [see Paragraph 0018 - discusses that if the vehicle is moving and the driver tries to operate the touchscreen, the touchscreen (via logic 202) is prevented from operation of the complex functions].

Regarding claim 11, Cuddihy discloses the invention with respect to claim 9. Cuddihy further discloses wherein the predetermined level of access includes unrestricted access to all features of the IVI system if it is determined that the passenger is accessing the input device [see Paragraph 0018 - if the sensor 109 detects the passenger hand and the sensor 108 does not detect driver hand then complex functions (predetermined level) would be enabled (accessed)].

Regarding claim 13, Cuddihy discloses the invention with respect to claim 9. Cuddihy further discloses wherein, if the one or more sensors indicate that both the passenger and the driver are accessing the input device, the predetermined level of access includes restricted access to one or more features of the IVI system [see Paragraphs 0019-0020 - discusses a disabling function for anyone including the driver for complex operations: if both sensors 108 and 109 detect the driver and passenger hand, then the driver signal overrides the passenger and complex functions are disabled for both driver and passenger].

Regarding claim 14, Cuddihy discloses the invention with respect to claim 9. Cuddihy further discloses wherein the one or more sensors are proximity sensors [see Paragraph 0015 - discusses that the sensors detect hands at a particular proximity (infrared sensors)].

Regarding claim 15, Cuddihy discloses the invention with respect to claim 14. Cuddihy further discloses wherein the one or more sensors include at least one sensor disposed on a driver side of the input device [see Figure 1 below - depicts a sensor 108 on the driver side] and at least one sensor disposed on a passenger side of the input device [see Figure 1 below - depicts a sensor 109 on the passenger side].

    PNG
    media_image1.png
    354
    555
    media_image1.png
    Greyscale

Figure 1 of Cuddihy

Regarding claim 16, Cuddihy discloses the invention with respect to claim 9. Cuddihy further discloses wherein the IVI system includes a display device [see Figure 1 above - depicts a display device 107].

Regarding claim 18, Cuddihy discloses the invention with respect to claim 16. Cuddihy further discloses wherein the input device is incorporated in the display device [see Figure 1 above and see Paragraph 0011 - discusses that the touchscreen is a part of the display device 107].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy in view of Suzuki et al. (U.S. Publication No. 2016/0054822 A1) hereinafter Suzuki.
Regarding claim 5, Cuddihy discloses the invention with respect to claim 1.
However, Cuddihy fails to disclose wherein the input device is independent of the display device.
Suzuki discloses wherein an input device is independent of a display device [see Figure 1 below - depicts an input device 100/32 separate from a display device 53].

    PNG
    media_image4.png
    248
    354
    media_image4.png
    Greyscale

Figure 1 of Suzuki

Suzuki suggests that remote operation devices (input device) are easy reach for an operation [see Paragraph 0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input device as taught by Cuddihy to be independent from the display device as taught by Suzuki in order for easy reach of operation for a passenger/driver [Suzuki, see Paragraph 0033].

Regarding claim 12, Cuddihy discloses the invention with respect to claim 9.
However, Cuddihy fails to disclose wherein, if the one of more sensors indicates that the passenger is accessing the input device and the input device has not been utilized for a predetermined period of time, the predetermined level of access includes restricted access to one or more features of the IVI system.
Suzuki discloses wherein, if one of more sensors indicates that a passenger is accessing an input device [see Figure 12 below - depicts a sensor indicating that a passenger is accessing an input device (S100, S140, S141, S143)] and the input device has not been utilized for a predetermined period of time [see Figure 12 below - depicts then determining that that the input device has NOT been operated for a preset period of time (S230)], a predetermined level of access includes restricted access to one or more features [see Figure 12 below - depicts the system is locked (S240) after the predetermined period of time, and see Figure 9 below - depicts locked state on display device 52] of an IVI system [see Figure 1 below - depicts an input device 100/32 separate from the display device 53 of an IVI system].

    PNG
    media_image5.png
    455
    677
    media_image5.png
    Greyscale

Figure 12 of Suzuki

    PNG
    media_image6.png
    194
    304
    media_image6.png
    Greyscale

Figure 9 of Suzuki

    PNG
    media_image4.png
    248
    354
    media_image4.png
    Greyscale

Figure 1 of Suzuki

Suzuki suggests that accidental operation is prohibited (by using a predetermined period of time) when a user (passenger) unintentionally activates a operation surface (input device) [see Paragraphs 0012-0013].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IVI system as taught by Cuddihy to include a predetermined period of time that once is exceeded restricts access to an IVI system as taught by Suzuki in order to prohibit accidental operation when a user unintentionally operates an input device [Suzuki, see Paragraphs 0012-0013].

Regarding claim 17, Cuddihy discloses the invention with respect to claim 16.
However, Cuddihy fails to disclose wherein the input device is independent of the display device.
Suzuki discloses wherein an input device is independent of a display device [see Figure 1 below - depicts an input device 100/32 separate from the display device 53].

    PNG
    media_image4.png
    248
    354
    media_image4.png
    Greyscale

Figure 1 of Suzuki

Suzuki suggests that remote operation devices (input device) are easy reach for an operation [see Paragraph 0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input device as taught by Cuddihy to be independent from the display device as taught by Suzuki in order for easy reach of operation for a passenger/driver [Suzuki, see Paragraph 0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665